CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Pre-Effective Amendment No. 1 to Registration Statement No. 333-166621 on Form N-2 of our report dated November 8, 2010, relating to the financial statements ofGottex Multi-Alternatives Fund I, appearing in the Statement of Additional Information, which is part of such Registration Statement, and to the references to us under the headings "Independent Registered Public Accounting Firm" in the Prospectus and "Independent Registered Public Accounting Firm" and "Financial Statements" in the Statement of Additional Information, which are part of such Registration Statement. DELOITTE & TOUCHE LLP Boston, Massachusetts November 8, 2010
